UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-1669


THEODORE JUSTICE, for minor AJ,

                       Plaintiff – Appellant,

          v.

GRANVILLE COUNTY BOARD OF EDUCATION,

                       Defendant - Appellee.




                             No. 12-1672


THEODORE JUSTICE,

                       Plaintiff – Appellant,

          v.

DR. TIMOTHY FARLEY, Granville County School Superintendent,

                       Defendant - Appellee.




                             No. 12-1673


THEODORE JUSTICE, for son,

                       Plaintiff – Appellant,

          v.
DR. TIMOTHY FARLEY, Granville County School Superintendent;
MARY WATSON, Director Exceptional Children; AUGUSTUS B.
ELKINS, Administrative Law Judge; DONALD W. STEPHENS,
Superior Court Judge,

                      Defendants - Appellees.



                            No. 12-1678


THEODORE JUSTICE,

                      Plaintiff – Appellant,

          v.

DR. TIMOTHY FARLEY, Granville County School Superintendent;
MARY WATSON, Director Exceptional Children; JOE L. WEBSTER,
Administrative Law Judge; AMY MILLER, Program Director
Exceptional Children; KATHY TWISDALE, Principal Stovall
Shaw   Elementary;   ROBYNN   WILLIAMS,   Special   Education
Teacher; JAMES E. CROSS, JR., Attorney Granville County
Schools;   DALE  W.   HENSLEY,   Attorney  Granville   County
Schools; BETTY E. LEVY, State Review Officer,

                      Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    W. Earl Britt, Senior
District    Judge.        (5:10-cv-00539-BR;    5:11-cv-00099-BR;
5:11-cv-00400-BR; 5:11-cv-00706-BR)


Submitted:   September 27, 2012           Decided:   October 1, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.




                                  2
Theodore Justice, Appellant Pro Se. Christine Teresa Scheef,
Kenneth Alexander Soo, THARRINGTON SMITH LLP, Raleigh, North
Carolina; Tiffany Y. Lucas, OFFICE OF THE ATTORNEY GENERAL,
Raleigh, North Carolina; Laura Ellen Crumpler, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina; Grady L.
Balentine, Jr., Special Deputy Attorney General, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

            Theodore        Justice     appeals    the     district    court’s   order

dismissing his civil actions for filing false in forma pauperis

applications.          We     have    reviewed       the    record     and    find   no

reversible error.           Accordingly, we affirm for the reasons stated

by the district court.            Justice v. Granville Cty. Bd. Of Edu.,

No. 5:10-cv-00539-BR (E.D.N.C. May 17, 2012); Justice v. Farley,

Nos.      5:11-cv-00099-BR,           5:11-cv-00400-BR,           5:11-CV-00706-BR

(E.D.N.C.       May   17,    2012).     We   grant    Justice’s       application    to

proceed    in    forma      pauperis.        We   dispense    with     oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                              AFFIRMED




                                             4